Title: To George Washington from Wakelin Welch, Jr., 19 April 1783
From: Welch, Wakelin, Jr.
To: Washington, George


                        
                            London 19 April 1783
                        
                        The bearer Mr Alexr Moore, having had considerable connections with our late house of Robert Cary &ca
                            and knowing him worthy of Recommendation, I have taken the liberty of addressing your Excellency thro him, hoping that if
                            any opportunity should offer to render him the least service you would oblige me therewith, as I shall ever esteem it a
                            particular favor confer’d on Yr Excellencys Most Obedt and Much obliged humble Servant
                        
                            Wake Welch
                        
                    